DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities.
The phrase “the host of meeting” appears to be missing an article. It is suggested that the phrase be amended to “the host of the meeting”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as the term "computer readable medium" is one which arguably could be construed to include signals per se, which are non-statutory subject matter. The specification does not appear to exclude the term from including such transitory signals. See, e.g., paragraphs [61]-[62] of the specification. It is recommended for clarity that the claim be amended to include the limitation "non-transitory". See 1351 OG 212.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0063547 A1 (“Kasuya”) in view of US 2011/0080361 A1 (“Miller”).
Regarding claim 1, Kasuya teaches a server implemented method for sharing physical writing actions (Fig. 1), the method comprising the steps of
receiving, at a server, generated writing signals associated with a meeting between two or more computing devices, wherein the generated writing signals are associated with the detection of physical writing actions associated with a first of two or more computing devices ([28]; Fig. 1: writing signal may read onto the transmitted image signal, which is a signal that corresponds to the writing; note that the current application does not appear to provide a specific definition or description of writing signal); and

Kasuya does not expressly teach that the detection of physical writing actions is done by a camera. However, Miller teaches that detection of physical writing actions is done by a camera ([37], [80]). The suggestion to modify the teaching of Kasuya by the teaching of Miller is present as both teach projection displays with user input functionality. The motivation is to implement a means for detecting the user input.
Regarding claim 2, Kasuya further teaches detecting, at the first computing device, the physical writing actions ([25]-[28]; Fig. 1). Miller further teaches detecting, at a computing device, the physical writing actions in a defined area (Abstract; [37], [80]). The rationale for combining Kasuya and Miller remains the same as for claim 1. Thus, before the effective filing date of the current application, the combination of Kasuya and Miller would have rendered obvious, to one of ordinary skill in the art, the limitation of detecting, at the first computing device, the physical writing actions in a defined area.
Regarding claim 4, Kasuya further teaches receiving a first writing signal from the first computing device at a server, wherein the first writing signal is based on a first physical writing action being performed on a first physical writing surface detected at the first computing device ([28], [35]; Figs. 1-2); receiving a second writing signal from a second computing device at a server, wherein the second writing signal is based on a second physical writing action being performed on a second physical writing surface detected at the second computing device ([28], [35]; Figs. 1-2); and forwarding, the first writing signal from the server to the second computing device and forwarding the 
receiving a first writing signal from the first computing device at a server, wherein the first writing signal is based on a first physical writing action being performed on a first physical writing surface detected by the camera at the first computing device;
receiving a second writing signal from a second computing device at a server, wherein the second writing signal is based on a second physical writing action being performed on a second physical writing surface detected by a camera at the second computing device; and
forwarding, the first writing signal from the server to the second computing device and forwarding the second writing signal from the server to the first computing device, to enable the first computing device and the second computing device to output a representation of both of the detected first and second physical writing actions
Regarding claim 5, Kasuya further teaches transmitting to a first computing device all the writing signals of the remaining computing devices to enable the first computing device to output a representation of the physical writing actions based on its own generated writing signal and the received writing signals ([35]), and
transmitting to one or more of the plurality of computing devices the writing signals from the first computing device only, to enable the one or more of the plurality of computing devices to output a representation of the physical writing actions based on the one or more of the plurality of computing devices own generated writing signal and the writing signals received from the first computing device only ([10]: when there are images drawn on only two remote sites, this limitation reads onto such an embodiment).
Regarding claim 6, Kasuya further teaches wherein the server is located on a publicly accessible network ([30]).
Regarding claim 7, Kasuya further teaches wherein the step of forwarding the writing signals further comprises the step of: forwarding to each of the plurality of computing devices all writing signals that have been generated by all of the other computing devices ([35]).
Regarding claim 8, Kasuya further teaches wherein the writing signal generated by a particular computing device is not forwarded to that particular computing device ([35]).
Regarding claim 9, Kasuya further teaches wherein the generated writing signals are received by the server in real time (Abstract; [56]).
Regarding claim 11, Kasuya further teaches wherein the writing signals are part of a personalised workspace associated with each computing device associated with the meeting ([22]; Fig. 1).
Regarding claim 16, Kasuya further teaches wherein the generated writing signals are forwarded to enable the two or more computing devices to collaborate based on the physical writing actions ([10], [28], [35]; Figs. 1-2).
Regarding claim 17, Kasuya further teaches wherein the first of the two or more computing devices is a computer system ([21], [30]; Fig. 1) or a desktop computer ([21], [30]; Fig. 1).
Regarding claim 18, Kasuya further teaches a server arranged to perform the method of claim 1 (element 130).
Regarding claim 19, Kasuya further teaches a computer program product including a computer readable medium having recorded thereon a computer program for implementing the method of claim 1 ([57]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0063547 A1 (“Kasuya”) in view of US 2011/0080361 A1 (“Miller”) as applied to claim 1 above, and further in view of US 2001/0030668 A1 (“Erten”).
Regarding claim 3, Miller further teaches defining a plurality of areas within the defined boundary of the writing surface (Abstract; [37], [80]); and analyzing the image to detect the physical writing actions in one or more of the defined areas (Abstract; [37], [80]). Miller and Kasuya do not expressly teach detecting within the image a plurality of edges of a writing surface; and defining a boundary of the writing surface based on the detected edges. However, Erten teaches detecting within the image a plurality of edges of a writing surface; and defining a boundary of the writing surface based on the detected edges (Claim 19). The suggestion to modify the combination of Kasuya and Miller by the teaching of Erten is present as all teach projection displays with user interaction capability. The motivation is to accurately implement user input with the display. Thus, in view of the dates of the references, the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0063547 A1 (“Kasuya”) in view of US 2011/0080361 A1 (“Miller”) as applied to claim 1 above, and further in view of US 2014/0117073 A1 (“Bell”) and US 2003/0163525 A1 (“Hendriks”).
Regarding claim 10, Kasuya does not expressly teach storing each of the writing signals at the server for retrieval by the plurality of computing devices after completion of the meeting. However, Bell teaches storing each of the writing signals for retrieval by the plurality of computing devices after completion of the meeting ([80]). The suggestion to modify the teaching of Kasuya by the teaching of Bell is present as both teach interactive network meetings. The motivation is to be able to review data. Bell does not expressly teach storing the writing signals on a server, but Hendricks teaches that stroke data may be stored in a server. The suggestion to modify the combination of Kasuya and Bell by the teaching of Hendricks is present as Kasuya teaches interactive communication via a server and Hendricks teaches communication via a server. Furthermore, Bell and Hendricks both teach recording writing signals. The motivation is to store the writing signals in an accessible location. Thus, the combination of Kasuya, storing each of the writing signals at the server for retrieval by the plurality of computing devices after completion of the meeting.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0063547 A1 (“Kasuya”) in view of US 2011/0080361 A1 (“Miller”) as applied to claim 1 above, and further in view of US 2009/0193327 A1 (“Roychoudhuri”).
Regarding claim 12, Kasuya does not expressly teach the step of the server recording the physical writing actions that occur in a meeting for a particular user. However, Roychoudhuri teaches the step of the server recording the physical actions that occur in a meeting for a particular user ([1]-[2]). The suggestion to modify the combination of Kasuya and Miller by the teaching of Roychoudhuri is present as Kasuya and Roychoudhuri teach interactive communication via a server. The motivation is to allow later retrieval of the session by a user. Thus, in view of the dates of the references, the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0063547 A1 (“Kasuya”) in view of US 2011/0080361 A1 (“Miller”) as applied to claim 1 above, and further in view of US 2009/0193327 A1 (“Roychoudhuri”), US 2014/0165152 A1 (“Farouki”), and US 2015/0091940 A1 (“Emori”).
Regarding claim 13, Kasuya does not expressly teach recording, at the server, all physical writing actions associated with a host of a meeting and attendees of the 
Emori teaches that an interactive networked meeting between remote users may designate one user as a host ([62], [65]). The suggestion to modify the combination of Kasuya and Miller by the teaching of Emori is present as Kasuya and Emori teach interactive communication via a server. The motivation is to allow one user to initiate a meeting.
Roychoudhuri teaches recording, at the server, all physical writing actions associated with a host of a meeting and attendees of the meeting ([1]-[2]). The suggestion to modify the combination of Kasuya, Miler, and Emori by the teaching of Roychoudhuri is present as Kasuya, Emori, and Roychoudhuri teach interactive communication via a server. The motivation is to allow later retrieval of the session by a user.
Roychoudhuri does not expressly teach sending, to a computing device associated with the host of meeting, all the recorded physical writing actions. However, Farouki teaches sending, to a computing device associated with a user in a meeting, any relevant records related to a meeting ([17]). Although Farouki teaches access concurrent with a communication session, one of ordinary skill in the art would recognize that this teaching would also be applicable to a later retrieval of session data such as that taught by Roychoudhuri. As there are a finite number of meeting participants, it would have been obvious to try sending to data to the host. As there are three possible categories of amount of recorded physical writing actions, none, some, or all, it would have been obvious to try sending all of the recorded physical writing actions. 
Thus, the combination of Kasuya, Miller, Roychoudhuri, Emori, and Farouki would have rendered obvious to one of ordinary skill in the art, before the effective filing date of the current application, the steps of recording, at the server, all physical writing actions associated with a host of a meeting and attendees of the meeting; and sending, to a computing device associated with the host of meeting, all the recorded physical writing actions.
Regarding claim 14, Kasuya does not expressly teach recording, at the server, all physical writing actions associated with a host of a meeting and attendees of the meeting; and sending, to a computing device associated with a first attendee of the meeting, a combination of the host's recorded physical writing actions and the physical writing actions of the first attendee of the meeting to the first attendee, while excluding the physical writing actions of other attendees.
Emori teaches that an interactive networked meeting between remote users may designate one user as a host ([62], [65]). The suggestion to modify the combination of Kasuya and Miller by the teaching of Emori is present as Kasuya and Emori teach interactive communication via a server. The motivation is to allow one user to initiate a meeting.
Roychoudhuri teaches recording, at the server, all physical writing actions associated with a host of a meeting and attendees of the meeting ([1]-[2]). The suggestion to modify the combination of Kasuya, Miller, and Emori by the teaching of 
Roychoudhuri does not expressly teach sending, to a computing device associated with a first attendee of the meeting, a combination of the host's recorded physical writing actions and the physical writing actions of the first attendee of the meeting to the first attendee, while excluding the physical writing actions of other attendees. Farouki teaches sending, to a computing device associated with a user in a meeting, records related to a meeting according to predefined settings ([17]). Although Farouki teaches access concurrent with a communication session, one of ordinary skill in the art would recognize that this teaching would also be applicable to a later retrieval of session data such as that taught by Roychoudhuri. As there are a finite number of meeting participants, it would have been obvious to try sending to data to the first attendee. As there are three possible categories of amount of recorded physical writing actions, none, some, or all, it would have been obvious to try sending some of the recorded physical writing actions. More specifically, as there are a finite number of permutations of participant data, it would have been obvious to try sending a combination of the host's recorded physical writing actions and the physical writing actions of the first attendee of the meeting to the first attendee, while excluding the physical writing actions of other attendees. The suggestion to modify the combination of Kasuya and Roychoudhuri by the teaching of Farouki is present as all teach interactive communication. The motivation is to allow retrieval of information.
Thus, the combination of Kasuya, Miller, Roychoudhuri, Emori, and Farouki would have rendered obvious to one of ordinary skill in the art, before the effective filing date of the current application, the steps of recording, at the server, all physical writing actions associated with a host of a meeting and attendees of the meeting; and sending, to a computing device associated with a first attendee of the meeting, a combination of the host's recorded physical writing actions and the physical writing actions of the first attendee of the meeting to the first attendee, while excluding the physical writing actions of other attendees.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0063547 A1 (“Kasuya”) in view of US 2011/0080361 A1 (“Miller”) as applied to claim 1 above, and further in view of US 2009/0193327 A1 (“Roychoudhuri”) and US 2014/0165152 A1 (“Farouki”).
Regarding claim 15, Kasuya does not expressly teach the steps of recording personalised audio signals in addition to the physical writing actions. However, Roychoudhuri teaches the steps of recording audio signals in addition to the physical writing actions ([1]-[2]). The suggestion to modify the combination of Kasuya and Miller by the teaching of Roychoudhuri is present as Kasuya and Roychoudhuri teach interactive communication via a server. The motivation is to allow later retrieval of the session by a user. Roychoudhuri does not expressly teach that the recording is personalized. However, Farouki teaches that access to certain records may be personalized according to identity of a user ([12]). Although Farouki teaches access concurrent with a communication session, one of ordinary skill in the art would recognize that this teaching would also be applicable to a later retrieval of session data the steps of recording personalised audio signals in addition to the physical writing actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Gene W Lee/Primary Examiner, Art Unit 2692